          Case 2:20-cv-00132-KJM-CKD Document 22 Filed 10/09/20 Page 1 of 2
                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA



ROMONTE J. THOMPSON,                              No. 2:20-cv-0132 KJM CKD P

                   Plaintiff,

           v.

DAVID BAUGHMAN, et al.,
                                                  ORDER & WRIT OF HABEAS CORPUS
                   Defendants.                    AD TESTIFICANDUM
                                          /

Romonte J. Thompson, CDCR # F-54147, a necessary and material witness in a settlement
conference in this case on November 18, 2020, is confined in California State Prison,
Sacramento (SAC), in the custody of the Warden. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Deborah Barnes, by Zoom video conference from
his place of confinement, on Wednesday, November 18, 2020 at 10:00 a.m.

                                  ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
           commanding the Warden to produce the inmate named above, by Zoom video
           conference, to participate in a settlement conference at the time and place above, until
           completion of the settlement conference or as ordered by the court. Zoom video
           conference connection information will be supplied via separate email.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is
           ordered to provide the new custodian with a copy of this writ.

        3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
           Office at California State Prison, Sacramento at (916) 294-3072 or via email.

        4. Any difficulties connecting to the Zoom video conference shall immediately be reported
           to Pete Buzo, Courtroom Deputy, at pbuzo@caed.uscourts.gov.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SAC, P. O. Box 290002, Represa, California 95671:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.


/////
      Case 2:20-cv-00132-KJM-CKD Document 22 Filed 10/09/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: October 8, 2020
                                             _____________________________________
                                             CAROLYN K. DELANEY
                                             UNITED STATES MAGISTRATE JUDGE



thom0132.841z
